UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended:March 31, 2011 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 1-8625 READING INTERNATIONAL, INC. (Exact name of Registrant as specified in its charter) NEVADA (State or other jurisdiction of incorporation or organization) 95-3885184 (IRS Employer Identification No.) 500 Citadel Drive, Suite 300 Commerce,CA (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (213) 235-2240 Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding twelve months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesþNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act.(Check one):Large accelerated filer ¨Accelerated filer þNon-accelerated filer ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨Noþ Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date.As of May 5, 2011, there were 21,483,648 shares of Class A Nonvoting Common Stock, $0.01 par value per share and 1,495,490 shares of Class B Voting Common Stock, $0.01 par value per share outstanding. READING INTERNATIONAL, INC.AND SUBSIDIARIES TABLE OF CONTENTS Page PART I – Financial Information 1 Item 1 – Financial Statements 1 Condensed Consolidated Balance Sheets (Unaudited) 1 Condensed Consolidated Statements of Operations (Unaudited) 2 Condensed Consolidated Statements of Cash Flows (Unaudited) 3 Notes to Condensed Consolidated Financial Statements (Unaudited) 4 Item 2 – Management’s Discussion and Analysis of Financial Condition and Results of Operations 21 Item 3 – Quantitative and Qualitative Disclosure about Market Risk 36 Item 4 – Controls and Procedures 38 PART II – Other Information 39 Item 1 - Legal Proceedings 39 Item 2 - Unregistered Sales of Equity Securities and Use of Proceeds 39 Item 3 - Defaults upon Senior Securities 39 Item 4 - Removed and Reserved 39 Item 5 - Other Information 39 Item 6 - Exhibits 39 SIGNATURES 40 Table of Contents PART I – Financial Information Item 1 – Financial Statements Reading International, Inc. and Subsidiaries Condensed Consolidated Balance Sheets (Unaudited) (U.S. dollars in thousands except par value amounts) March 31, December 31, 2010 ASSETS Current Assets: Cash and cash equivalents $ $ Receivables Inventory Investment in marketable securities Restricted cash Prepaid and other current assets Assets held for sale Total current assets Property held for and under development Property & equipment, net Investment in unconsolidated joint ventures and entities Investment in Reading International Trust I Goodwill Intangible assets, net Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities: Accounts payable and accrued liabilities $ $ Film rent payable Notes payable – current portion Taxes payable Deferred current revenue Other current liabilities Total current liabilities Notes payable – long-term portion Notes payable to related party – long-term Subordinated debt Noncurrent tax liabilities Other liabilities Total liabilities Commitments and contingencies (Note 13) Stockholders’ equity: Class A non-voting common stock, par value $0.01, 100,000,000 shares authorized, 31,675,518 issued and 21,483,648 outstanding at March 31, 2011 and 31,500,693 issued and 21,308,823 outstanding at December 31, 2010 Class B voting common stock, par value $0.01, 20,000,000 shares authorized and 1,495,490 issued and outstanding at March 31, 2011 and at December 31, 2010 15 15 Nonvoting preferred stock, par value $0.01, 12,000 shares authorized and no issued or outstanding shares at March 31, 2011 and at December 31, 2010 Additional paid-in capital Accumulated deficit ) ) Treasury shares ) ) Accumulated other comprehensive income Total Reading International, Inc. stockholders’ equity Noncontrolling interests Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See accompanying notes to unaudited condensed consolidated financial statements. -1- Table of Contents Reading International, Inc. and Subsidiaries Condensed Consolidated Statements of Operations (Unaudited) (U.S. dollars in thousands, except per share amounts) Three Months Ended March 31, Revenue Cinema $ $ Real estate Operating expense Cinema Real estate Depreciation and amortization General and administrative Operating income Interest income Interest expense ) ) Other expense ) ) Income (loss) before income tax expense, equity earnings of unconsolidated joint ventures and entities, and discontinued operations ) Income tax expense ) ) Income (loss) before equity earnings of unconsolidated joint ventures and entities ) Equity earnings of unconsolidated joint ventures and entities Income (loss) before discontinued operations ) Income from discontinued operations, net of tax 41 37 Net income (loss) $ ) $ Net income attributable to noncontrolling interests ) ) Net income (loss) attributable to Reading International, Inc. common shareholders $ ) $ Earnings (loss) per common share of Reading International, Inc. – basic and diluted: Earnings (loss) from continued operations $ ) $ Earnings from discontinued operations Basic and diluted earnings (loss) per share attributable to Reading International, Inc. common shareholders $ ) $ Weighted average number of shares outstanding – basic Weighted average number of shares outstanding – dilutive See accompanying notes to unaudited condensed consolidated financial statements. -2- Table of Contents Reading International, Inc. and Subsidiaries Condensed Consolidated Statements of Cash Flows (Unaudited) (U.S. dollars in thousands) Three Months Ended March 31, Operating Activities Net income (loss) $ ) $ Adjustments to reconcile net income (loss) to net cash provided by operating activities: (Income) loss recognized on foreign currency transactions (3 ) 13 Equity earnings of unconsolidated joint ventures and entities ) ) Distributions of earnings from unconsolidated joint ventures and entities 57 Depreciation and amortization Amortization of prior service costs 82 76 Amortization of above and below market leases Amortization of deferred financing costs Amortization of straight-line rent Stock based compensation expense 47 18 Changes in operating assets and liabilities: Decrease in receivables (Increase) decrease in prepaid and other assets ) Increase (decrease) in accounts payable and accrued expenses ) Decrease in film rent payable ) ) Decrease in deferred revenues and other liabilities ) ) Net cash provided by operating activities Investing activities Acquisitions ) Property sale deposit Purchases of and additions to property and equipment ) ) Change in restricted cash ) Purchase of mortgage notes receivable ) Distributions of investment in unconsolidated joint ventures and entities Net cash used in investing activities ) ) Financing activities Repayment of long-term borrowings ) ) Proceeds from borrowings Repurchase of Class A Nonvoting Common Stock ) Proceeds from exercise of stock options 83 Noncontrolling interests’ distributions ) ) Net cash provided by (used in) financing activities ) Effect of exchange rate changes on cash and cash equivalents Increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental Disclosures Interest paid $ $ Income taxes paid $ $ Non-cash transactions Foreclosure of a mortgage note to obtain title of the underlying property $ $ Reduction in note payable associated with acquisition purchase price adjustment $ $ See accompanying notes to unaudited condensed consolidated financial statements. -3- Table of Contents Reading International, Inc. and Subsidiaries Notes to Condensed Consolidated Financial Statements (Unaudited) For the Three Months Ended March 31, 2011 Note 1 – Basis of Presentation Reading International, Inc., a Nevada corporation (“RDI” and collectively with our consolidated subsidiaries and corporate predecessors, the “Company,” “Reading” and “we,” “us,” or “our”), was founded in 1983 as a Delaware corporation and reincorporated in 1999 in Nevada.Our businesses consist primarily of: · the development, ownership and operation of multiplex cinemas in the United States, Australia, and New Zealand; and · the development, ownership, and operation of retail and commercial real estate in Australia, New Zealand, and the United States. The accompanying unaudited condensed consolidated financial statements were prepared in accordance with accounting principles generally accepted in the United States of America (“US GAAP”) for interim reporting and with the instructions to Form 10-Q and Rule 10-01 of Regulation S-X of the Securities and Exchange Commission (“SEC”) for interim reporting.As such, certain information and disclosures typically required by US GAAP for complete financial statements have been condensed or omitted.The financial information presented in this quarterly report on Form 10-Q for the period ended March 31, 2011 (the “March Report”) should be read in conjunction with our 2010 Annual Report which contains the latest audited financial statements and related notes.The periods presented in this document are the three months ended March 31, 2011 (“the 2011 Quarter”) and the three months ended March 31, 2010 (“the 2010 Quarter”). In the opinion of management, all adjustments of a normal recurring nature considered necessary to present fairly in all material respects our financial position, results of our operations, and cash flows as of and for the three months ended March 31, 2011 and 2010 have been made.The results of operations for the three months ended March 31, 2011 and 2010 are not necessarily indicative of the results of operations to be expected for the entire year. Marketable Securities We had investments in marketable securities of $3.4 million and $3.0 million at March 31, 2011 and December 31, 2010, respectively.We account for these investments as available for sale investments.We assess our investment in marketable securities for other-than-temporary impairments in accordance with Accounting Standards Codification (“ASC”) 320-10 for each applicable reporting period.These investments have a cumulative unrealized gain (temporary) of $368,000 and $43,000 included in accumulated other comprehensive income at March 31, 2011 and December 31, 2010, respectively.For the three months ended March 31, 2011, our net unrealized gain (temporary) on marketable securities was $325,000 and for the three months ended March 31, 2010, our net unrealized gain (temporary) on marketable securities was $218,000. Plans to Refinance Credit Facilities Australian Credit Facility The term of our Australian Credit Facility with BOS International matures on June 30, 2011.Accordingly, the March 31, 2011 outstanding balance of this debt of $104.1 million (AUS$100.5 million) is classified as current on our balance sheet.In October 2010, we were advised by BOS International that it was curtailing lending activities in Australia, and would not be renewing our $113.9 million (AUS$110.0 million) credit facility.At March 31, 2011, we had drawn $104.1 million (AUS$100.5 million) against this facility and issued lease guarantees of $4.1 million (AUS$4.0 million) out of our total borrowing limit of $113.9 million (AUS$110.0 million) on the facility. -4- Table of Contents We met with several of the major Australian Banks to review the proposed terms and conditions of potential new credit facilities that could replace the current expiring Australian Credit Facility.On March 9, 2011, we received a letter from National Australia Bank (“NAB”) confirming final approval (subject to documentation and certain other matters) of a three year, multi-tranche $108.8 million (AUS$105.0 million facility providing for first draw down on or before June 30, 2011.Our new credit facility will primarily be at an interest rate of 2.90% above the Bank Bill Swap Bid Rate (“BBSY bid rate”) compared to approximately 1.95% above the BBSY bid rate for our expiring facility.The collateral pledged as security under the new credit facility will be equivalent to that of the expiring facility and will continue to exclude our Burwood real estate.The new credit facility will require annual principal payments of between $7.3 million (AUS$7.0 million) and $9.3 million (AUS$9.0 million).The covenants of the new credit facility include an EBITDA leverage multiple maintenance requirement, a fixed charge coverage ratio, a debt service cover ratio and other financial covenants designed to protect the bank’s security interests.We believe that we will be able to satisfy the covenants and payment commitments of the new credit facility without any material alteration to our current operating activities. We believe that we will be able to use $104.1 million (AUS$100.5 million) of the funds from the new credit facility to satisfy the principal payments due on the current Australian Credit Facility expiring on June 30, 2011.We currently have $19.1 million (AUS$18.4 million) in cash in Australia and also have borrowing capacity under our New Zealand Credit facility of $13.0 million (NZ$17.0 million) and our Bank of America line of credit of $3.0 million available to provide any necessary liquidity to our global operations. New Zealand Credit Facility The term of our New Zealand Credit Facility with Westpac matures on March 31, 2012.Accordingly, the March 31, 2011 outstanding balance of this debt of $21.4 million (NZ$28.0 million) is classified as current on our balance sheet.We have started discussions with our current lender as to the renewal of this facility. Other Expense For the 2011 Quarter, we recorded an other expense of $19,000 compared to $582,000 for the 2010 Quarter.The 2011 Quarter other expense was primarily related to the write off of certain long term assets and 2010 Quarter other expense was primarily related to a $600,000 litigation loss associated with our Mackie litigation. Deferred Leasing Costs We amortize direct costs incurred in connection with obtaining tenants over the respective term of the lease on a straight-line basis. Deferred Financing Costs We amortize direct costs incurred in connection with obtaining financing over the term of the loan using the effective interest method, or the straight-line method, if the result is not materially different.In addition, interest on loans with increasing interest rates and scheduled principal pre-payments, is also recognized using the effective interest method. -5- Table of Contents Accounting Pronouncements Adopted During 2011 FASB ASU 2010-06 – Fair Value Measurements ASU 2010-06 requires additional disclosures about the transfers of classifications among the fair value classification levels and the reasons for those changes and separate presentation of purchases, sales, issuances, and settlements in the presentation of the roll forward of Level 3 assets and liabilities.Those disclosures are effective for interim and annual reporting periods for fiscal years beginning after December 15, 2010.The adoption of this portion of the ASU did not have a material effect on the Company's financial statements. New Accounting Pronouncements There were no other new accounting pronouncements issued during the 2011 Quarter that will have a material impact on our financial statements. Note 2 – Equity and Stock Based Compensation Stock Based Compensation During the three months ended March 31, 2011 and 2010, we issued 174,825 and 148,616, respectively, of Class A Nonvoting shares to certain executive employees associated with the vesting of their prior years’ stock grants. Employee/Director Stock Option Plan We have a long-term incentive stock option plan that provides for the grant to eligible employees, directors, and consultants of incentive or nonstatutory options to purchase shares of our Class A Nonvoting Common Stock.Our 1999 Stock Option Plan expired in November 2009, and was replaced by our new 2010 Stock Incentive Plan, which was approved by the holders of our Class B Voting Common Stock in May 2010. When the Company’s tax deduction from an option exercise exceeds the compensation cost resulting from the option, a tax benefit is created.FASB ASC 718-40 relating to Stock-Based Compensation (“FASB ASC 718-40”), requires that excess tax benefits related to stock option exercises be reflected as financing cash inflows instead of operating cash inflows.For the three months ended March 31, 2011 and 2010, there was no impact to the unaudited condensed consolidated statement of cash flows because there were no recognized tax benefits from stock option exercises during these periods. FASB ASC 718-40 requires companies to estimate forfeitures.Based on our historical experience and the relative market price to strike price of the options, we do not currently estimate any forfeitures of vested or unvested options. In accordance with FASB ASC 718-40, we estimate the fair value of our options using the Black-Scholes option-pricing model, which takes into account assumptions such as the dividend yield, the risk-free interest rate, the expected stock price volatility, and the expected life of the options.We exclude the dividend yield from the calculation, as we intend to retain all earnings.We expense the estimated grant date fair values of options issued on a straight-line basis over the vesting period. We did not grant any options during the three months ended March 31, 2011 or 2010. -6- Table of Contents Based on the assumptions of prior year grants, and, in accordance with the FASB ASC 718-40 modified prospective method, we recorded compensation expense for the total estimated grant date fair value of stock options that vested of $47,000 for the three months ended March 31, 2011 and $18,000 for the three months ended March 31, 2010.At March 31, 2011, the total unrecognized estimated compensation cost related to non-vested stock options granted was $251,000, which we expect to recognize over a weighted average vesting period of 1.19 years.30,000 options were exercised during the three months ended March 31, 2010 having a realized gain of $47,000 for which we received $83,000 of cash.There were no options exercised during the three months ended March 31, 2011.The grant date fair value of options vesting during the three months ended March 31, 2011 was $47,000 and $18,000 for the three months ended March 31, 2010.The intrinsic, unrealized value of all options outstanding, vested and expected to vest, at March 31, 2011 was $474,000 of which 67.2% are currently exercisable. Pursuant to both our 1999 Stock Option Plan and our 2010 Stock Incentive Plan, all stock options expire within ten years of their grant date.The aggregate total number of shares of Class A Nonvoting Common Stock authorized for issuance under our 2010 Stock Incentive Plan is 1,250,000.At the discretion of our Compensation and Stock Options Committee, the vesting period of stock options is usually between zero and four years. We had the following stock options outstanding and exercisable as of March 31, 2011 and December 31, 2010: Common Stock Options Outstanding Weighted Average Exercise Price of Options Outstanding Common Stock Exercisable Options Weighted Average Price of Exercisable Options Class A Class B Class A Class B Class A Class B Class A Class B Outstanding-January 1, 2010 $ Granted $ $ Exercised ) $ $ Outstanding-December 31, 2010 $ No activity during the period $ $ Outstanding-December 31, 2011 $ The weighted average remaining contractual life of all options outstanding, vested, and expected to vest at March 31, 2011 and December 31, 2010 was approximately 4.88 and 5.13 years, respectively.The weighted average remaining contractual life of the exercisable options outstanding at March 31, 2011 and December 31, 2010 was approximately 4.13 and 4.38 years, respectively. Note 3 – Business Segments We organize our operations into two reportable business segments within the meaning of FASB ASC 280-10 - Segment Reporting.Our reportable segments are (1) cinema exhibition and (2) real estate.The cinema exhibition segment is engaged in the development, ownership, and operation of multiplex cinemas.The real estate segment is engaged in the development, ownership, and operation of commercial properties.Incident to our real estate operations we have acquired, and continue to hold, raw land in urban and suburban centers in Australia and New Zealand. The tables below summarize the results of operations for each of our principal business segments for the three months ended March 31, 2011 and 2010, respectively.Operating expense includes costs associated with the day-to-day operations of the cinemas and the management of rental properties including our live theater assets (dollars in thousands): -7- Table of Contents Three months ended March 31, 2011 Cinema Exhibition Real Estate Intersegment Eliminations Total Revenue $ $ $ ) $ Operating expense ) Depreciation & amortization General & administrative expense Segment operating income $ Three months ended March 31, 2010 Cinema Exhibition Real Estate Intersegment Eliminations Total Revenue $ $ $ ) $ Operating expense ) Depreciation & amortization General & administrative expense Segment operating income $ Reconciliation to net income attributable to Reading International, Inc. shareholders: 2011 Quarter 2010 Quarter Total segment operating income $ $ Non-segment: Depreciation and amortization expense 3 General and administrative expense Operating income Interest expense, net ) ) Other expense ) ) Income tax expense ) ) Equity earnings of unconsolidated joint ventures and entities Income from discontinued operations 41 37 Net income (loss) ) Net income attributable to the noncontrolling interests ) ) Net income (loss) attributable to Reading International, Inc. common shareholders $ ) $ Note 4 – Operations in Foreign Currency We have significant assets in Australia and New Zealand.To the extent possible, we conduct our Australian and New Zealand operations on a self-funding basis.The carrying value of our Australian and New Zealand assets and liabilities fluctuate due to changes in the exchange rates between the US dollar and the functional currency of Australia (Australian dollar) and New Zealand (New Zealand dollar).We have no derivative financial instruments to hedge against the risk of foreign currency exposure. Presented in the table below are the currency exchange rates for Australia and New Zealand as of March 31, 2011 and December 31, 2010: US Dollar March 31, 2011 December 31, 2010 Australian Dollar $ $ New Zealand Dollar $ $ -8- Table of Contents Note 5 – Earnings (Loss) Per Share Basic earnings (loss) per share is computed by dividing the net income (loss) attributable to Reading International, Inc. common shareholders by the weighted average number of common shares outstanding during the period.Diluted earnings (loss) per share is computed by dividing the net income (loss) attributable to Reading International, Inc. common shareholders by the weighted average number of common shares outstanding during the period after giving effect to all potentially dilutive common shares that would have been outstanding if the dilutive common shares had been issued.Stock options and non-vested stock awards give rise to potentially dilutive common shares.In accordance with FASB ASC 260-10 - Earnings Per Share,these shares are included in the diluted earnings per share calculation under the treasury stock method.The following is a calculation of earnings (loss) per share (dollars in thousands, except share data): Three Months Ended March 31, Net income (loss) from continuing operations attributable to Reading International, Inc. common share holders $ ) $ Income from discontinued operations 41 37 Net income (loss) share attributable to Reading International, Inc. common share holders $ ) $ Basic and diluted earnings (loss) per share attributable to Reading International, Inc. common share holders: Earnings (loss) from continuing operations $ ) $ Earnings from discontinued operations Basic and diluted earnings (loss) per share attributable to Reading International, Inc. common share holders $ ) $ Weighted average common stock – basic Weighted average common stock – dilutive For the three months ended March 31, 2011, we recorded a loss from continuing operations.As such, we excluded the 98,738 of in-the-money incremental stock options from the computation of diluted loss per share because they were anti-dilutive in the period.For the three months ended March 31, 2010, the weighted average common stock – diluted included 47,363 of in-the-money incremental stock options.In addition, 708,712 of out-of-the-money stock options were excluded from the computation of diluted earnings (loss) per share for the three months ended March 31, 2011, and 662,387 of out-of-the-money stock options were excluded from the computation of diluted earnings per share for the three months ended March 31, 2010. Note 6 – Assets Held for Sale, Property Held For and Under Development, and Property and Equipment Assets Held for Sale General We are currently considering the sale of certain of our real estate assets.As described below, we have taken steps to sell certain of our overseas development properties.These include our Burwood Property in Melbourne and our Lake Taupo Property in New Zealand. -9- Table of Contents Elsternwick Classic Cinema– Held for Sale At March 31, 2011, we were in the process of selling our 66.7% share of the 5-screen Elsternwick Classic cinema located in Melbourne, Australia to our joint venture partner.On April 14, 2011, we sold our interest in this cinema (see Note 19 - Subsequent Events). Lake Taupo Motel – Held for Sale Having obtained a rezoning of the property for multifamily residential use and completed the renovation of the existing motel into condominium units, we have now listed this property for sale. Burwood – Held for Sale In May 2010, we announced our intent to sell and began actively marketing our 50.6-acre Burwood development site in suburban Melbourne.The current carrying value of this property on our books is $54.1 million (AUS$52.2 million) which was reclassified during the second quarter of 2010 from property held for development to property for sale. Property Held For and Under Development As of March 31, 2011 and December 31, 2010, we owned property held for and under development summarized as follows (dollars in thousands): Property Held For and Under Development March 31, December 31, Land $ $ Construction-in-progress (including capitalized interest) Property held for and under development $ $ At the beginning of 2010, we curtailed the development activities of our properties under development and are not currently capitalizing interest expense.As a result, we did not capitalize any interest during the three months ended March 31, 2011 or 2010. Property and Equipment As of March 31, 2011 and December 31, 2010, we owned investments in property and equipment as follows (dollars in thousands): Property and equipment March 31, December 31, Land $ $ Building Leasehold interests Construction-in-progress Fixtures and equipment Total cost Less: accumulated depreciation ) ) Property and equipment, net $ $ Depreciation expense for property and equipment was $3.5 million and $3.3 million for the three months ended March 31, 2011 and 2010. -10- Table of Contents Note 7 – Investments in Unconsolidated Joint Ventures and Entities Our investments in unconsolidated joint ventures and entities are accounted for under the equity method of accounting except for Rialto Distribution, which is accounted for as a cost method investment, and, as of March 31, 2011 and December 31, 2010, included the following (dollars in thousands): Interest March 31, December 31, Rialto Distribution 33.3% $ $ Rialto Cinemas 50.0% 205-209 East 57th Street Associates, LLC 25.0% 33 Mt. Gravatt Cinema 33.3% Total investments $ $ For the three months ended March 31, 2011 and 2010, we recorded our share of equity earnings (losses) from our investments in unconsolidated joint ventures and entities as follows (dollars in thousands): Three Months Ended March 31, Rialto Distribution $ 57 $ Rialto Cinemas 12 22 205-209 East 57th Street Associates, LLC 33 Mt. Gravatt Cinema Total equity earnings $ $ Note 8 – Goodwill and Intangible Assets In accordance with FASB ASC 350-20-35, Goodwill - Subsequent Measurement and Impairment, we perform an annual impairment review in the fourth quarter of our goodwill and other intangible assets on a reporting unit basis, or earlier if changes in circumstances indicate an asset may be impaired.As of March 31, 2011 and December 31, 2010, we had goodwill consisting of the following (dollars in thousands): Cinema Real Estate Total Balance as of December 31, 2010 $ $ $ Foreign currency translation adjustment 55 55 Balance at March 31, 2011 $ $ $ We have intangible assets other than goodwill that are subject to amortization, which we amortize over various periods.We amortize our beneficial leases over the lease period, the longest of which is 30 years; our trade name using an accelerated amortization method over its estimated useful life of 45 years; and our option fee and other intangible assets over 10 years.For the three months ended March 31, 2011 and 2010, amortization expense totaled $608,000 and $638,000, respectively. -11- Table of Contents Intangible assets subject to amortization consist of the following (dollars in thousands): As of March 31, 2011 Beneficial Leases Trade name Other Intangible Assets Total Gross carrying amount $ Less: Accumulated amortization Total, net $ As of December 31, 2010 Beneficial Leases Trade name Other Intangible Assets Total Gross carrying amount $ Less: Accumulated amortization Total, net $ Note 9 – Prepaid and Other Assets Prepaid and other assets are summarized as follows (dollars in thousands): March 31, December 31, Prepaid and other current assets Prepaid expenses $ $ Prepaid taxes Deposits Other Total prepaid and other current assets $ $ Other non-current assets Other non-cinema and non-rental real estate assets $ $ Long-term deposits Deferred financing costs, net Interest rate swap at fair value – non-qualifying hedge Other receivables Tenant inducement asset Straight-line rent asset Mortgage notes receivable Other Total non-current assets $ $ Investment in Mortgage Notes Receivable On February 14, 2011, we purchased the mortgaged notes secured by certain properties for $2.8 million which were in default on the date of acquisition and remain in default at March 31, 2011.In February 2011, we foreclosed on one of these properties valued at $859,000, which is currently classified as a property held for development.We are currently pursuing our remedies for the other mortgage note agreements. -12- Table of Contents Note 10 – Income Tax The provision for income taxes is different from the amount computed by applying U.S. statutory rates to consolidated losses before taxes.The significant reason for these differences is as follows (dollars in thousands): Three Months Ended March 31, Expected tax provision (benefit) $ ) $ Increase (reduction) in taxes resulting from: Change in valuation allowance ) Foreign income tax provision Foreign withholding tax provision Tax effect of foreign tax rates on current income ) ) State and local tax provision 87 Federal income tax – litigation Actual tax provision $ $ Pursuant to ASC 740-10, a provision should be made for the tax effect of earnings of foreign subsidiaries that are not permanently invested outside the United States.Our intent is that earnings of our foreign subsidiaries are not permanently invested outside the United States.Current earnings were available for distribution in the Reading Australia and Reading New Zealand consolidated groups of subsidiaries as of March 31, 2011.We have provided $453,000 in foreign withholding taxes connected with foreign retained earnings. We have accrued $26.6 million in income tax liabilities as of March 31, 2011, of which $24.3 million has been classified as income taxes payable and $2.3 million have been classified as non-current tax liabilities.As part of current tax liabilities, we have accrued $18.9 in connection with the Tax Court judgment, dated January 6, 2011, in final disposition of the 1996 tax litigation matter discussed in Note 13 – Commitments and Contingencies below.We believe these amounts represent an adequate provision for our income tax exposures, including income tax contingencies related to foreign withholding taxes described in Note 12 – Other Liabilities. The following table is a summary of the activity related to unrecognized tax benefits, excluding interest and penalties, for the periods ending March 31, 2011, December 31, 2010, and December 31, 2009 (dollars in thousands): Three Months Ended March 31, 2011 Year Ended December 31, 2010 Year Ended December 31, 2009 Unrecognized tax benefits – gross beginning balance $ $ $ Gross increases – prior period tax provisions 92 Gross decreases – prior period tax positions ) Gross increases – current period tax positions Settlements ) Statute of limitations lapse ) ) Unrecognized tax benefits – gross ending balance $ $ $ We adopted FASB ASC 740-10-25 – Income Taxes - Uncertain Tax Positions (“ASC 740-10-25”) on January 1, 2007.In connection, we record interest and penalties related to income tax matters as part of income tax expense. -13- Table of Contents At December 31, 2010, the total balance of the gross unrecognized tax benefit was $20.6 million (of which approximately $12.6 million represents IRS interest).Of the $20.6 million gross unrecognized tax benefit at December 31, 2010, approximately $19.5 million would impact the effective tax rate if recognized.For the three months ending March 31, 2011 we recorded a reduction to our gross unrecognized tax benefits of $6.2 million and a decrease to tax interest of $12.4 million, reflecting the Tax Court judgment disposing of the IRS Tax Audit/Litigation case described below, which is a liability no longer in the nature of a reserve for uncertain positions.The net balance is approximately $2.0 million, of which $0.9 million would impact the effective rate if recognized. It is difficult to predict the timing and resolution of uncertain tax positions.Based upon the Company’s assessment of many factors, including past experience and judgments about future events, it is probable that within the next 12 months the reserve for uncertain tax positions will increase within a range of $0.6 million to $0.9 million.The reasons for such change include but are not limited to tax positions expected to be taken during 2011, reevaluation of current uncertain tax positions, expiring statutes of limitations, and interest related to the ”Tax Audit/Litigation” matter discussed below. Our company and subsidiaries are subject to U.S. federal income tax, income tax in various U.S. states, and income tax in Australia, New Zealand, and Puerto Rico. Generally, changes to our federal and most state income tax returns for the calendar year 2006 and earlier are barred by statutes of limitations.Certain domestic subsidiaries filed federal and state tax returns for periods before these entities became consolidated with us.These subsidiaries were examined by the IRS for the years 1996 to 1999 and significant tax deficiencies were assessed for those years.Those deficiencies have been settled, as discussed in “Tax Audit/Litigation,” Note 13 – Commitments and Contingencies.Our income tax returns of Australia filed since inception in 1995 are generally open for examination.The income tax returns filed in New Zealand and Puerto Rico for calendar year 2005 and afterward generally remain open for examination as of March 31, 2011. Note 11 – Notes Payable and Subordinated Debt (Trust Preferred Securities) Notes payable and subordinated debt (trust-preferred securities) are summarized as follows (dollars in thousands): Name of Note Payable or Security March 31, 2011 Interest Rate December 31, 2010 Interest Rate Maturity Date March 31, 2011 Balance December 31, 2010 Balance Australian Corporate Credit Facility 6.23% 6.31% June 30, 2011 $ $ Australian Shopping Center Loans 2011-2014 New Zealand Corporate Credit Facility 4.15% 4.75% March 31, 2012 Trust Preferred Securities 9.22% 9.22% April 30, 2027 US Cinemas 1, 2, 3 Term Loan 6.73% 6.73% July 1, 2012 US GE Capital Term Loan 5.50% 5.50% December 1, 2015 US Liberty Theaters Term Loans 6.20% 6.20% April 1, 2013 US Nationwide Loan 1 8.50% 8.50% February 21, 2013 US Nationwide Loan 2 8.50% 8.50% February 21, 2011 US Sutton Hill Capital Note – Related Party 8.25% 8.25% December 31, 2013 US Union Square Term Loan – Sun Life 5.92% 5.92% May 1, 2015 Total $ $ -14- Table of Contents GE Capital Term Loan In accordance with the loan agreement, we elected to pay down our GE Capital Term Loan by $2.5 million more than the required $938,000 principal payment on March 31, 2011 resulting in an outstanding balance of $34.1 million at March 31, 2011. Nationwide Notes Pursuant to the terms of the notes, on February 21, 2011, we paid off our Nationwide Loan 2 of $1.5 million with its $359,000 of accrued interest and paid off the accrued interest of $134,000 included in the Nationwide Loan 1 balance. Australia Corporate Credit Facility On March 9, 2011, we received credit approval from National Australia Bank (“NAB”) for a $108.8 million (AUS$105.0 million) facility that will replace our expiring Australia Corporate Credit Facility which, it is anticipated, will allow us to fully repay our $104.1 million (AUS$100.5 million) of outstanding debt on the expiring credit facility. Note 12 – Other Liabilities Other liabilities are summarized as follows (dollars in thousands): March 31, 2011 December 31, 2010 Current liabilities Security deposit payable $ $ Other 21 Other current liabilities $ $ Other liabilities Foreign withholding taxes $ $ Straight-line rent liability Capital lease liability Environmental reserve Accrued pension Interest rate swap 76 Acquired leases Other payable Other Other liabilities $ $ Included in our other liabilities are accrued pension costs of $4.5 million.The benefits of our pension plans are fully vested, and, as such, no service costs were recognized for the three months ended March 31, 2011 and 2010.Our pension plans are unfunded; therefore, the actuarial assumptions do not include an estimate for expected return on plan assets.For the three months ended March 31, 2011, we recognized $82,000 of interest cost and $82,000 of amortized prior service cost.For the three months ended March 31, 2010, we recognized $48,000 of interest cost and $76,000 of amortized prior service cost. -15- Table of Contents Note 13 – Commitments and Contingencies Unconsolidated Debt Total debt of unconsolidated joint ventures and entities was $649,000 and $653,000 as of March 31, 2011 and December 31, 2010, respectively.Our share of unconsolidated debt, based on our ownership percentage, was $216,000 and $218,000 as of March 31, 2011 and December 31, 2010, respectively.This debt is guaranteed by one of our subsidiaries to the extent of our ownership percentage. Litigation Update Tax Litigation In July 2010, our subsidiary, Craig Corporation (“Craig”), and the Internal Revenue Service (the “IRS”) agreed to file with the Tax Court a settlement of the IRS’s claim against Craig.The terms of the settlement are reflected in the final judgment of the Tax Court dated January 6, 2011.In the settlement, the IRS conceded 70% of its proposed adjustment to income claimed in its notices of deficiency dated June 29, 2006.The IRS had made a claim for unpaid taxes of $20.9 million, which, if not settled, would have resulted in interest of $39.2 million for a total potential federal tax liability of $60.1 million, as of March 31, 2011.Instead, the effect of settlement on the Reading consolidated group is a total federal income tax obligation of $5.4 million, reduced by a federal tax refund of $800,000, increased by interest of $9.5 million, for a net federal tax liability of $14.1 million as of March 31 2011.The Company anticipates federal and state tax deductions will be available for interest paid to the IRS and to state tax agencies, and that a federal deduction will be available for taxes paid to state tax agencies. The impact of the settlement upon our liability for state taxes remains uncertain but if the adjustment to income agreed with the IRS were reflected on state returns, it would cause a state tax obligation of approximately $4.8 million.Of this, $4.3 million would be related to California, and $0.5 million to other states.Craig’s 1997 tax year remains open with respect to Craig’s potential tax liability to the State of California, composed of $1.4 million in additional taxes and $2.9 million in interest.As of March 31, 2011, no deficiency has been asserted by the State of California, and we have made no final decision as to the course of action to be followed if a deficiency were to be asserted. Note 14 – Noncontrolling interests Noncontrolling interests are composed of the following enterprises: · 50% membership interest in Angelika Film Centers LLC (“AFC LLC”) owned by a subsidiary of iDNA, Inc.; · 25% noncontrolling interest in Australia Country Cinemas Pty Ltd (“ACC”) owned by Panorama Cinemas for the 21st Century Pty Ltd.; · 33% noncontrolling interest in the Elsternwick Joint Venture owned by Champion Pictures Pty Ltd.; and · 25% noncontrolling interest in the Sutton Hill Properties, LLC owned by SHC. -16- Table of Contents The components of noncontrolling interests are as follows (dollars in thousands): March 31, 2011 December 31, 2010 AFC LLC $ $ Australian Country Cinemas Elsternwick unincorporated joint venture Sutton Hill Properties ) ) Noncontrolling interests in consolidated subsidiaries $ $ The components of income attributable to noncontrolling interests are as follows (dollars in thousands): Three Months Ended March 31, AFC LLC $ $ Australian Country Cinemas 74 60 Elsternwick Unincorporated Joint Venture 24 28 Sutton Hill Properties ) ) Net income attributable to noncontrolling interests $ $ Reading International, Inc. Stockholders’ Equity Noncontrolling Interests Total Stockholders’ Equity Equity at – January 1, 2011 $ $ $ Net income ) ) Increase in additional paid in capital 47 47 Distributions to noncontrolling interests ) ) Accumulated other comprehensive income 7 Equity at – March 31, 2011 $ $ $ Reading International, Inc. Stockholders’ Equity Noncontrolling Interests Total Stockholders’ Equity Equity at – January 1, 2010 $ $ $ Net income Increase in additional paid in capital Treasury stock purchased ) ) Distributions to noncontrolling interests ) ) Accumulated other comprehensive income 8 Equity at – March 31, 2010 $ $ $ -17- Table of Contents Note 15 – Common Stock Common Stock Issuance During the three months ended March 31, 2011 and 2010, we issued 174,825 and 148,616, respectively, of Class A Nonvoting shares to certain executive employees associated with their prior years’ stock grants. Note 16 – Comprehensive Income (Loss) U.S. GAAP requires that the effect of foreign currency translation adjustments and unrealized gains and/or losses on securities that are available-for-sale (“AFS”) be classified as comprehensive income (loss). The following table sets forth our comprehensive income (loss) for the periods indicated (dollars in thousands): Three Months Ended March 31, Net income (loss) $ ) $ Foreign currency translation gain Amortization of pension prior service costs 82 76 Unrealized gain on available for sale investments Comprehensive income Net income attributable to noncontrolling interests ) ) Comprehensive income attributable to noncontrolling interests (7
